DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments to the claims filed 04/15/2022 have been considered and entered.
Response to Arguments
Applicant's arguments filed 04/15/2022 have been fully considered.
	Regarding the 112(b)/2nd indefinite rejection of claim 2, Applicant argued the rejection was moot by the cancelation thereof; the Examiner is in agreement.
	Regarding the 103 prior art obviousness rejection of independent claim 1, Applicant argued that the amendment was consistent with the discussed amendments of the previous interview and overcame said rejection; the Examiner is in agreement, therefore said rejection is withdrawn.
	Regarding the 103 prior art obviousness rejection of independent claim 12, Applicant argued that the amendment was consistent with the previous interview and overcame said rejection; the Examiner is in agreement, noting in particular that the previous broad reasonable interpretation of the angle is no longer valid with the narrowing amendments which better clarify the subject matter exemplary shown in instant figure 4, and that therefore said rejection is withdrawn.
	Regarding the 103 prior art obviousness rejection of independent claim 17, while the Examiner acknowledges Applicant’s arguments, the Examiner and Applicant are not in agreement pertaining to the limitation directed to the indicator (see also previous Interview summary). However, Applicant’s arguments and Examiner’s intended response thereto are moot in view of the Examiner Amendment below canceling said independent claim. The Examiner notes that the Applicant’s agreement to cancellation was solely for expediting of an Allowance.
	The Examiner further notes that dependent claim analysis is substantially the same as the respective independent claims.
Application is placed in condition for Allowance as put forth by the Examiner’s Amendment below.
Examiner’s Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an interview with ATTNY Adesh Bhargava (46553) on 02MAY2022.
The application has been amended as follows: 	
CLAIMS
Claims 17-18 and 20 are CANCELLED.
Allowable Subject Matter
Claim(s) 1, 3-13, 15-16 is/are allowed. 
The following is the Examiner’s statement of reasons for allowance: 
Regarding independent claim 1, 
the prior art fails to disclose or motivate one skilled in the art to manufacture a…chromatography union comprising (omissions/paraphrasing for brevity/clarity) “a first pair of wings defining a first recess” and “a second pair of wings defining a second recess that is…opposite to the first recess and is adapted for engagement with a portion of a…chromatography…cage, wherein the second recess is located…opposite to the first recess to position the…chromatography union between two…components of the…chromatograph…cage, and maintain a…parallel relationship of the two…components of the…chromatograph…cage” in further combination with the remaining limitation(s) of the claim. 
Dependent claim(s) thereof is/are likewise allowed. 
Regarding independent claim 12, 
the prior art fails to disclose or motivate one skilled in the art to manufacture a chromatography union comprising (omissions/paraphrasing for brevity/clarity) “a first protrusion defining a first recess, wherein the first recess is transverse at an angle of from about 45 degrees to about 270 degrees relative to a central axis of a passage defined by the first port and the second port” in further combination with the remaining limitation(s) of the claim. 
Dependent claim(s) thereof is/are likewise allowed. 
Further in accordance with MPEP 1302.14(I), the closest prior art which best defines the present/previous state of the art in the same field of endeavor is commercially available Restek products “Vu2 Union” & “SeCure YConnectors” (see front page of attached NPL of said Restek products) which describe a column union/connector having a hanger system with an added (metal) structural arched body & hooks for hanging on a column cage. The subject matter of the independent claims differs non-obviously from the Restek commercial product in that the instant claimed unions utilize instead protrusions/wings with recesses for (intended use) engagement with a cage (see fig. 6C showing exemplary engagement which is pertinent particularly to independent claim 1; see also instant fig. 4 showing a variation of structure thereof which is a pertinent exemplary configuration generally demonstrative of the claimed subject matter of independent claim 12). The Examiner further notes that the previous rejections were based on broad reasonable interpretations of the claims, however, in view of the amendments and attorney arguments (including the interview discussion), the Examiner is in agreement that the amended claims would be beyond what a person of ordinary skill in the relevant field would have achieved through combination of the prior art given only the general guidance of said prior art (emphasizing the above noted Restek commercial product is exemplary of the state of the art), see In re O’Farrell, 853 F.2d 894, 903, 7 USPQ2d 1673, 1681 (Fed. Cir.)) & MPEP § 2143(E) as well as KSR, 550 U.S. at 418, 82 USPQ2d at 1396 & MPEP § 2143(A), and that to meet the claim limitations requires using the invention as a roadmap to find prior art and then further as a blueprint to reconstruct the claimed invention as a whole therefrom requiring more than ordinary skill and knowledge in the art at the time the invention was filed to hindsightly so recreate, see Princeton Biochemicals, Inc. v. Coulter, Inc., 411 F.3d 1332, 1337 (Fed. Cir. 2005), Allergan, Inc. v. Apotex, Inc., 754 F.3d 952 (Fed. Cir. 2014), and Grain Processing Corp. v. American Maize-Prods. Co., 840 F.2d 902, 907 (Fed. Cir. 1988). Furthermore, the instant claimed invention has the exemplary advantages of being less bulky, easier to install, less thermally affected, and/or less likely to break (see Background of the Invention) than the previous state of the art product(s).
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The USPTO implemented a Quick Path Information Disclosure Statement Program (QPIDS). There are three paths for this program: “Path 0” authorizes limited non-production time to examiners to review IDS documents submitted after a Final Rejection but prior to Disposal of the application, if the IDS is considered in conjunction with an Office Action which has no production value;	“Path 1” authorizes limited non-production time to examiners to review IDS documents submitted after a Notice of Allowance has been mailed and before/with payment of the Issue Fee; and “Path 2” authorizes limited non-production time to examiners to review IDS documents submitted after payment of the Allowance Issue Fee. Please see https://www.uspto.gov/patent/initiatives/quick-path-information-disclosure-statement-qpids for further information and QPIDS requirements.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DAVID L SINGER whose telephone number is 303-297-4317.  The Examiner can normally be reached Monday - Friday 7:30am - 5:00pm MT, EXCEPT alternating Friday.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID L SINGER/Primary Examiner, Art Unit 2856